         CASE 0:17-cv-00974-SRN-TNL Doc. 22 Filed 12/11/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                                          Case No. 17-cv-974 (SRN/TNL)
 United States Of America,

                       Plaintiff,                         DEFAULT JUDGMENT AND
                                                          A FINAL ORDER OF
   v.                                                     FORFEITURE

 $72,916.59 Seized from Think Mutual
 Bank Account No. 7450000188354,

                       Defendant,
 and

 Isnino Mohamud,

                       Claimant.

________________________________________________________________________

Craig R. Baune, United States Attorney’s Office, 300 S. 4th St., Ste. 600, Minneapolis, MN
55415, for Plaintiff

Deborah K. Ellis, Ellis Law Office, 101 E. 5th St., Ste. 1500, Saint Paul, MN 55101, for
Claimant Isnino Mohamud
________________________________________________________________________

SUSAN RICHARD NELSON, United States District Judge

        Based on the motion of the United States for an order: (1) granting default judgment

against Towfiq Grocery Store, Inc. and all unknown persons and entities who have failed

to file a verified claim to the defendant property and an answer to the Complaint For

Forfeiture In Rem; and (2) for a Final Order of Forfeiture for the defendant funds, the Court

finds as follows:
           CASE 0:17-cv-00974-SRN-TNL Doc. 22 Filed 12/11/20 Page 2 of 3




      1.       The United States filed a verified Complaint for Forfeiture In Rem on March

30, 2017. The Complaint alleges that the defendant property is subject to forfeiture

pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 984;

      2.       The Clerk of Court issued a Warrant of Arrest and Notice In Rem on March

30, 2017, directing the United States Marshal for the District of Minnesota to arrest the

defendant property and serve all known persons and entities having an interest in the

defendant property with a copy of the Complaint for Forfeiture In Rem and the Warrant of

Arrest and Notice In Rem;

      3.       The United States sent a Notice of Judicial Forfeiture Proceedings, the

Complaint for Forfeiture In Rem, and the Warrant of Arrest and Notice In Rem by certified

mail to Isnino Mohamud through her attorney, Deborah K. Ellis, and Abdihakiin Farah, as

Registered Agent for Towfiq Grocery Store, Inc. Service was perfected as provided in Rule

G(4)(b) of the Supplemental Rules For Admiralty Or Maritime Claims and Asset Forfeiture

Actions;

      4.       Pursuant to Rule G(4)(a)(iv)(C), the U.S. Attorney’s Office posted a notice

of forfeiture on an official government internet site (www.forfeiture.gov) for at least 30

consecutive days, beginning on April 1, 2017;

      5.       On May 5 and 25, 2017, respectively, Isnino Mohamud filed a claim and

answer through which she asserted that she was the owner of the defendant property;

      6.       No other verified claim or answer has been filed, and the time for filing a

claim and answer has expired under Rule G(5), Supplemental Rules For Admiralty Or

Maritime Claims and Asset Forfeiture Actions;


                                             2
         CASE 0:17-cv-00974-SRN-TNL Doc. 22 Filed 12/11/20 Page 3 of 3




       7.     On or about October 7, 2020, Isnino Mohamed and Abdiqadir Ali Mohamud

waived any claims to the defendant property and consented to the forfeiture of the

defendant property to the United States; and

       8.     A hearing was held before the undersigned judge, via videoconference, on

December 11, 2020, at 9:30 a.m. Mr. Baune appeared on behalf of the Government and

no one appeared on behalf of any claimants.

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     The United States’ motion for a default judgment and final order of forfeiture

for the defendant property [Dkt. 14] is GRANTED;

       2.     A default judgment is entered against Towfiq Grocery Store, Inc. and all

unknown persons and entities having an interest in the defendant property for failure to file

a claim and an answer to the Verified Complaint for Forfeiture In Rem as required by 18

U.S.C. § 983(a)(4)(A) and (B), and Rule G(5) of the Supplemental Rules For Admiralty

Or Maritime Claims And Asset Forfeiture Actions; and

       3.     The defendant property is forfeited to the United States for disposition in

accordance with law.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: December 11, 2020                          s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                               3
